* Np : . foot : . / .
oo at . : ‘ BPs : . 2,
* AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) y.° . . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United Statesof America JUDGMENT IN A CRIMINAL CASE
Vv. a - _ (For Offenses Committed On or After November 1, 1987)
Abel Cruz-Hornandez Case Number: 3:19-mj-24523

Casey J Donovan
Defendant's Attorney

 

PILED

REGISTRATION NO. 91856298

 

 

 

 

 

 

 

 

 

-_ 'BHE DEFENDANT: a DEC 05 2019
. pleaded guilty to count(s) 1 of Complaint |
_ CI was found guilty to count(s) a — Leu StS UE OTIS BE aa
" after a plea of not guilty. BY Le
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
.$:1325 ae ILLEGAL ENTRY (Misdemeanor) | oo

L] The defendant has been found not guilty on count(s)

 

oO Count(s) es ~ dismissed on the motion of the United States.

 

 

IMPRISONMENT

: The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
. Imprisoned for a termfy_

TIME SERVED og | days

 

| Assessment: $10 WAIVED [& Fine: WAIVED
DJ] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
. the defendant’s possession at the time of arrest upon their deportation or removal. .

.. (1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
| . imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

| United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received = Vox 5 VV Hox?

HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

! ~ Clerk’s Office Copy —-3:19-mj-24523

 

whe te
